 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 INSURANCE COMPANY OF THE WEST,                        Case No.: 2:17-cv-02871-APG-CWH

 4           Plaintiff                                  Order Denying Motion for Summary
                                                      Judgment Without Prejudice and Staying
 5 v.                                                  Case as to Defendants Jeffrey and Luisa
                                                     Armstrong Due to Bankruptcy Proceedings
 6 JEFFREY ARMSTRONG, et al.,
                                                                     [ECF No. 39]
 7           Defendants

 8         In light of the notice of bankruptcy filed by defendants Jeffrey Armstrong and Luisa

 9 Armstrong (ECF No. 51),

10         IT IS ORDERED that plaintiff Insurance Company of the West’s motion for summary

11 judgment (ECF No. 39) is DENIED without prejudice to renew after the bankruptcy

12 proceedings are concluded.

13         IT IS FURTHER ORDERED that this case is STAYED as to defendants Jeffrey

14 Armstrong and Luisa Armstrong pending resolution of their bankruptcy proceeding. The parties

15 shall file status reports on or before June 28, 2019, November 8, 2019, and every six months

16 thereafter.

17         IT IS FURTHER ORDERED that the case is not stayed as to defaulted defendant Samson

18 Cheung.

19         DATED this 9th day of May, 2019.

20

21
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
22

23
